Case 4:19-cv-00180-ALM-KPJ Document 187-1 Filed 01/13/20 Page 1 of 3 PageID #: 4218



                                                         Appendix 1

                              PROPOSED SCHEDULING ORDER DEADLINES

            The following actions shall be completed by the date indicated.1 (The times indicated are
   the standard for most cases. Counsel should be prepared to explain the need for requested changes)

   _____2/20/2020______________ Deadline for motions to transfer
   (1 week after mgmt conf.)

   _____4/2/2020_______________ Deadline to add parties
   (6 weeks after mgmt conf.)

   ____________________                          Mediation must occur by this date.
   six weeks prior to mediation ddl              Deadline by which the parties shall notify the Court of the
                                                 name, address, and telephone number of the agreed-upon
                                                 mediator, or request that the Court select a mediator, if they
                                                 are unable to agree on one.

   _____4/30/2020_______ ______                  Plaintiff’s disclosure of expert testimony pursuant to Fed.
   (10 weeks after mgmt conf.)                   R. Civ. P. 26(a)(2) and Local Rule CV-26(b)

   _____5/14/2020__________ ___                  Deadline for Plaintiff to file amended pleadings
   (12 weeks after mgmt conf.)                   (A motion for leave to amend is required.)

   _____5/28/2020 _____________                  Defendant’s disclosure of expert testimony pursuant to Fed.
   (14 weeks after mgmt conf.)                   R. Civ. P. 26(a)(2) and Local Rule CV-26(b)

   ______5/28/2020_____________                  Deadline for Defendant’s final amended pleadings
   (14 weeks after mgmt conf.)                   (A motion for leave to amend is required.)

   6 weeks after disclosure                     Deadline to object to any other party’s expert witnesses.
   of an expert is made                         Objection shall be made as a motion to strike or limit
                                                expert testimony and shall be accompanied by a copy
                                                of the expert’s report in order to provide the court with
                                                all the information necessary to make a ruling on any
                                                objection


   ______7/15/2020 ____________                  Deadline for motions to dismiss, motions for summary
   (14 weeks after mgmt conf.                    judgment, or other dispositive motions.
   but no later than 110 days prior
   to deadline for submission of
   Joint Final Pretrial Order)

   1
    If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
   first federal court business day following the deadline imposed.

                                                              1
Case 4:19-cv-00180-ALM-KPJ Document 187-1 Filed 01/13/20 Page 2 of 3 PageID #: 4219




   ______8/6/2020______ ___                     All discovery shall be commenced in time to be
   (24 weeks after mgmt conf.)                  completed by this date.*


   ______10/22/2020__ _________ Notice of intent to offer certified records
   (6 weeks before final pretrial conf.)


   ______10/22/2020____                 Counsel and unrepresented parties are each responsible for
   (6 weeks before final pretrial conf.) contacting opposing counsel and unrepresented parties to
                                         determine how they will prepare the Joint Final Pretrial
                                         Order and Joint Proposed Jury Instructions and Verdict
                                         Form (or Proposed Findings of Fact and Conclusions of Law
                                         in non-jury cases).

   ______10/29/2020 ________                 Video Deposition Designation due. Each party who
   (5 weeks before final pretrial conf.) proposes to offer a deposition by video shall serve on all
                                         other parties a disclosure identifying the line and page
                                         numbers to be offered. All other parties will have seven
                                         calendar days to serve a response with any objections and
                                         requesting cross examination line and page
                                         numbers to be included. Counsel must consult on any
                                         objections and only those which can not be resolved shall
                                         be presented to the court. The party who filed the initial
                                         Video Deposition Designation is responsible for
                                         preparation of the final edited video in accordance with all
                                         parties designations and the court’s rulings on objections.

   ______11/3/2020 _______               Motions in limine due
   (30 days before final pretrial conf.) File Joint Final Pretrial Order (See www.txed.uscourts.gov).

   _       11/19/2020        _           Response to motions in limine due2
   (2 weeks before final pretrial conf.) File objections to witnesses, deposition extracts, and
                                         exhibits, listed in pre-trial order.3 (This does not extend
                                         deadline to object to expert witnesses.)


   2
    This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
   written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the
   matter. To save time and space respond only to items objected to. All others will be considered to be agreed.
   Opposing counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar
   days of the filing of any response. The parties shall notify the court of all the issues which are resolved.
   3
    Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
   objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
   The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.

   *Plaintiff requests that, given the complexity of the case, the discovery deadline in this case be set 36 weeks
   after the management conference.

                                                             2
Case 4:19-cv-00180-ALM-KPJ Document 187-1 Filed 01/13/20 Page 3 of 3 PageID #: 4220



                                    File Proposed Jury Instructions/Form of Verdict (or
                                    Proposed Findings of Fact and Conclusions of Law)

   Date will be set by Court.       If numerous objections are filed the court may set a
   Usually within 10 days prior     hearing to consider all pending motions and objections.
   to final pretrial conf.

   December 3, 2020                 Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                    United States Courthouse located at 101 East Pecan Street in
                                    Sherman, Texas. Date parties should be prepared to try
                                    case. All cases on the Court’s Final Pretrial Conference
                                    docket for this day have been set at 9:00 a.m. However,
                                    prior to the Final Pretrial Conference date, the Court will set
                                    a specific time between 9:00 a.m. and 4:00 p.m. for each
                                    case, depending on which cases remain on the Court’s
                                    docket.

   to be determined                 9:30 a.m. Jury selection and trial (or bench trial) at the Paul
                                    Brown United States Courthouse located at 101 East Pecan
                                    Street in Sherman, Texas. Cases that remain for trial
                                    following the Court’s Pretrial docket will be tried between
                                    January 4, 2021, and January 29, 2021. A specific trial date
                                    in this time frame will be selected at the Final Pretrial
                                    Conference.




 The BSF Defendants are unable to join in this proposed scheduling order because in the first filed
 litigation in D.C., Mr. Butowsky has requested a stay of discovery for 120 days based on his health
 condition, and we do not believe that he should be allowed to move his plaintiff case forward while
 seeking to stay his defense-side case in its tracks. We are also unsure, given his health status,
 whether Mr. Butowsky could move this case forward or be available for discovery before deadlines
 in this case arise that would require Mr. Butowsky’s availability for discovery. Additionally, the
 BSF Defendants would ask for a longer schedule than other defendants because the BSF
 Defendants would be unable to effectively brief, for example, a motion to transfer before the Court
 resolves the BSF Defendants’ Motions to Dismiss on First to File Grounds and on Personal
 Jurisdictional Grounds.




                                               3
